UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 95-1501

                ARTHUR F. SAWTELLE, ETC., ET AL.,

                     Plaintiffs, Appellants,

                                v.

                    GEORGE E. FARRELL, ET AL.,

                      Defendants, Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]                                                                 

                                           

                              Before

                 Selya and Stahl, Circuit Judges,                                                          

                   and Gorton,* District Judge.                                                        

                                           

     Stanley M.  Brown, with whom Mark A.  Abramson and Abramson,                                                                           
Reis, Brown & Dugan were on brief for appellants.                             
     Joseph  M.  Kerrigan,  with  whom Timothy  G.  Kerrigan  and                                                                      
Hamblett & Kerrigan, P.A.  were on brief for appellees  George E.                                   
Farrell and Speiser, Krause,  Madole & Lear; Joel S.  Perwin with                                                                      
whom Paul  R. Kfoury and Kfoury & Elliott, P.A. were on brief for                                                         
appellees  Michael  S.  Olin and  Podhurst,  Orseck,  Josefsberg,
Eaton, Meadow, Olin & Perwin, P.A.

                                           

                         December 5, 1995
                                           
                                                  

*  Of the District of Massachusetts, sitting by designation.

          GORTON,  District  Judge.    New  Hampshire  residents,                    GORTON,  District  Judge.                                            

Arthur  and  Judith Sawtelle  (the  "Sawtelles"),  filed a  legal

malpractice action  in the United  States District Court  for the

District  of  New Hampshire  to  recover damages  sustained  as a

result of the alleged  negligence of two attorneys and  their law

firms  with respect to litigation in  the State of Florida.  None

of the defendant-attorneys resides  in New Hampshire, nor  is any

one of them licensed to practice law there.  The defendants moved

to  dismiss  the  complaint  for lack  of  specific  in  personam                                                                           

jurisdiction  and  the   district  court   allowed  the   motion.

Plaintiffs filed the present appeal.  We affirm.

I.  Standard of Review          I.  Standard of Review

          When reviewing a district court's ruling on a motion to

dismiss  an action for failure  to make a  prima facie showing of

personal jurisdiction over a defendant, the appellate court draws

the  facts  from the  pleadings  and  the parties'  supplementary

filings, including affidavits, taking facts affirmatively alleged

by the plaintiff as true and  viewing disputed facts in the light

most  favorable to  plaintiff.   Ticketmaster-New  York, Inc.  v.                                                                       

Alioto,  26 F.3d 201, 203  (1st Cir. 1994);  Kowalski v. Doherty,                                                                           

Wallace, Pillsbury & Murphy, 787 F.2d 7, 9 (1st Cir.  1986).1  In                                     

so  doing, however, "we  do not credit  conclusory allegations or

                                                  

1   Where the  district court  considers such  a motion   without
holding  an evidentiary  hearing,  that court  applies the  prima
facie  standard.  United Elec.  Workers  v.  163 Pleasant  Street                                                                           
Corp., 987 F.2d 39, 43 (1st Cir. 1993) ("Pleasant St. II").               

                               -2-

draw  farfetched  inferences."   Ticketmaster, 26 F.3d at  203.                                                       

Because  the  district court  makes  a  legal determination  when

applying the prima  facie standard,  review by this  Court is  de                                                                           

novo (nondeferential).  Boit v. Gar-Tec Products,  Inc., 967 F.2d
671, 675 (1st Cir. 1992).

II.  Background          II.  Background

          On May 21, 1989, the plaintiffs' son, Corey, was killed

when  the aircraft he was  flying, as a  pilot under instruction,

was struck  over the New Hampshire-Vermont border  by an aircraft

from Florida.   Several months later, the  Sawtelles contacted an

attorney in New  Hampshire to  discuss the filing  of a  wrongful

death  suit on behalf of their son's  estate.  The local attorney

referred plaintiffs to the  California-based law firm of Speiser,

Krause,  Madole   &  Cook,  presumably  because   of  the  firm's

reputation for expertise in aircraft litigation.2

          In  March 1990,  an  attorney at  the California  firm,

which is not a party to this litigation, sent duplicate originals
                                                  

2   In an  affidavit dated January 20,  1995, Mr. Sawtelle stated
that plaintiffs  obtained the  name of  the California  firm when
they saw an advertisement  for that firm in a  magazine published
by  the Aircraft  Owners  and Pilots  Association ("AOPA").   The
affidavit is identical to an unsigned and undated draft affidavit
of Mr. Sawtelle except that the draft states that plaintiffs were
referred to  the California firm  by the New  Hampshire attorney.
In defendants' counter-affidavit they deny ever having advertised
in any AOPA publication and, in support of their contention, they
submitted an  affidavit of an  advertising assistant at  AOPA who
confirms  that there were no  advertisements for the  law firm in
the AOPA magazine for the years 1988 through  1991.  The district
court  discounted the  Sawtelles'  claim that  they retained  the
California law firm on the basis of a magazine advertisement.  We
do not disturb that determination.

                               -3-

of  a  retainer agreement,  which  had already  been  executed on

behalf  of the  firm, to  the Sawtelles  in New  Hampshire.   The

retainer agreement included a provision granting the firm  a lien

upon  any sum received in  the plaintiffs' cause  of action.  The

Sawtelles signed the agreement  and returned an executed original

to  the California firm, which  then transferred the  case to its

Washington, D.C. (now Rosslyn, Virginia) affiliate, the defendant

Speiser, Krause, Madole & Lear ("the Speiser firm").

          The case  was assigned to defendant,  George E. Farrell

("Farrell"), a Virginia resident and an attorney with the Speiser

firm.    Mr. Farrell  is  not  licensed to  practice  law  in New

Hampshire.  Although Farrell never personally met the plaintiffs,

he sent at  least fifteen  letters to them  in New Hampshire  and

spoke to  them  by telephone  on  numerous occasions  during  the

representation.      Among   the  topics   addressed   in   those

communications was Farrell's recommendation  that Florida was the

most advantageous forum for the wrongful death claim.

          To assist as local  counsel in Florida, Farrell engaged

the Florida  law firm, defendant,  Podhurst, Orseck,  Josefsberg,

Eaton,  Meadow,  Olin  &  Perwin,  P.A.  ("the  Podhurst  firm").

Defendant  Michael S.  Olin  ("Olin"), a  Florida resident  and a

member of the Podhurst  firm, handled the Sawtelles' claims.   He

is licensed to practice law in Florida, but not in New Hampshire.

Like  Farrell, Olin  never personally  met the Sawtelles  but did

send numerous letters to  them in New Hampshire  and participated

                               -4-

in several telephone conversations with them concerning his legal

representation.

          In  March 1991,  Attorney Olin  filed a  wrongful death

action  on behalf of the Sawtelles in the Broward County Judicial

Circuit  Court  in Florida.   The  complaint  for the  estate was

signed on behalf  of the Speiser firm and the  Podhurst firm.  In

July  1991, negotiations  with the  defendants in  the underlying

wrongful  death claim resulted in a settlement offer of $155,000.

By  letter dated August 7,  1991, and in  response to plaintiffs'

concerns regarding the  sufficiency of  the settlement,  Attorney

Farrell told  the Sawtelles  that "[he]  believe[ed] it  [was] in

[their]  best interest  to  accept the  settlement."   Plaintiffs

allege  that  Olin, too,  advised  them, by  telephone,  that the

settlement was in their best interest.   The Sawtelles ultimately

accepted the settlement offer.

          Olin later  became concerned about the  disbursement of

settlement funds  to Corey  Sawtelle's brother Jason,  who was  a

minor  at the  time.   To  determine  his obligations  under  New

Hampshire law, Olin  contacted an attorney  in New Hampshire  for

advice regarding the distribution of  the funds.  Having obtained

such advice, Attorney Olin finally disbursed the settlement funds

in December 1991.

          The Sawtelles subsequently learned  that: 1) the estate

of Ronald Brown, Corey's  flight instructor who had also  died in

the  crash, had filed  a wrongful death  suit in  Florida; 2) the

action had  been consolidated  with the case  brought by  Corey's

                               -5-

estate;  and 3)  the  instructor's  claim  had been  settled  for

$500,000.   That  discovery prompted  the Sawtelles  to file  the

present legal malpractice  action against  defendants in  federal

district court in New Hampshire.

          The  Sawtelles'  malpractice  claims  allege  that  the

defendants negligently negotiated an inadequate settlement of the

wrongful  death claim of their  son's estate.   Among the alleged

shortcomings in defendants' performance  were the failures: 1) to

take depositions; 2) to obtain an economist's projection of their

son's lost earning capacity; and 3) to consult liability  experts

or engage  in significant  investigative efforts.   The Sawtelles

further  allege that  defendants negligently  directed settlement

advice  into New Hampshire (by  telephone and mail), causing them

to  rely on that  advice and thereby suffer  economic loss in New

Hampshire.  

          The defendants  moved to  dismiss for lack  of personal

jurisdiction.   The motion was  granted by the  district court on

April 28, 1995, and this appeal followed.

III.  Analysis          III.  Analysis

          When a court's jurisdiction is contested, the plaintiff

bears the burden of  proving that jurisdiction lies in  the forum

state.   McNutt v. General Motors Acceptance Corp., 298 U.S. 178,                                                            

189  (1936); Dalmau Rodr guez v. Hughes Aircraft Co., 781 F.2d 9,                                                              

10  (1st  Cir.  1986).  In  determining  whether  a  non-resident

defendant  is  subject  to  its  jurisdiction,  a  federal  court

                               -6-

exercising diversity jurisdiction  "is the functional  equivalent

of  a state court sitting in the  forum state."  Ticketmaster, 26
F.3d  at 204;  see  also General  Contracting  & Trading  Co.  v.                                                                       

Interpole, Inc. 940 F.2d 20, 23 n.4 (1st  Cir. 1991).   The court                         

must, therefore,  find sufficient contacts  between the defendant

and the forum to  satisfy both that state's long-arm  statute and

the Fourteenth Amendment's Due Process clause.  See Ticketmaster,
26 F.3d at  204; United  Electrical Workers v.  163 Pleasant  St.                                                                           

Corp., 960 F.2d 1080,  1086 (1st  Cir. 1992)("Pleasant  St. I");               

Hahn v.  Vermont Law  School, 698 F.2d 48, 51 (1st  Cir. 1983).3                                      

We explore these requirements seriatim.                                                

              A.  The New Hampshire Long-Arm Statute                        A.  The New Hampshire Long-Arm Statute

          It  is well  established in  diversity cases  that "the

district  court's   personal  jurisdiction  over   a  nonresident

defendant is governed by  the forum's long-arm statute." Goldman,                                                                           

Antonetti, Ferraiouli, Axtmayer &  Hertell v. Medfit Int'l, Inc.,                                                                          

982 F.2d 686,  690 (1st  Cir. 1993)(quoting  Pizarro v.  Hoteles                                                                           

Concorde Int'l, C.A.,  907 F.2d 1256, 1258 (1st Cir.  1990)).  In                              

the  case   at  bar,  the   group  of  defendants   includes  two

individuals,  a  professional   association  and  a  partnership.
                                                  

3   In Ticketmaster, we observed  that the extent of the required                             
jurisdictional showing  by a  plaintiff depends upon  whether the
litigant  is  asserting jurisdiction  over  a  defendant under  a
theory of "general" or  "specific" jurisdiction. 26 F.3d  at 204 
n.3;  see also Donatelli v. National Hockey League, 893 F.2d 459,                                                            
462-63 (1st Cir.  1990)(detailing differences).   In the case  at
hand,  the  Sawtelles'  action  turns  on  a  theory of  specific
jurisdiction  (i.e., jurisdiction which a state may assert when a
claim arises directly out of forum-based activities. Id. at 462.                                                                  

                               -7-

Accordingly, we must consider the New Hampshire long-arm statutes

applicable to each of these defendants.

          The New Hampshire  long-arm statute  applicable to  the

individual defendants, Olin  and Farrell, is N.H. Rev. Stat. Ann.

("RSA") 510:4,  I  (Supp. 1994),  which permits  the exercise  of

personal   jurisdiction  over  a  defendant  who  "transacts  any

business within [the]  state" or "commits  a tortious act  within

[the] state."  In Estabrook v. Wetmore, 129 N.H. 520, 523 (1987),                                                

the Supreme Court of New  Hampshire interpreted the latter phrase

to include situations  where a defendant's out-of-state  activity

results  in  an  injury  within New  Hampshire.    The  Sawtelles

exhaustively  argue  that  their  claims  against  the individual

defendants  satisfy  each  of  the possible  bases  for  personal

jurisdiction.  Not surprisingly, defendants disagree.

          We need not  dwell on  this issue.   The New  Hampshire

long-arm statute  applicable to individuals has  been interpreted

to  afford  jurisdiction over  foreign  defendants  "to the  full

extent that the  statutory language and due  process will allow."

Phelps v. Kingston,  130 N.H. 166, 171 (1987).   As recognized by                            

the court below,  when a state's long-arm  statute is coextensive

with  the outer  limits  of due  process,  the court's  attention

properly turns to the  issue of whether the exercise  of personal

jurisdiction comports with federal constitutional standards.  See                                                                           

Holt  Oil &  Gas Corp.  v. Harvey,  801 F.2d 773, 777  (5th Cir.                                           

1986), cert. denied, 481 U.S. 1015 (1987).                             

                               -8-

          We  reach  a similar  conclusion  with  respect to  the

professional association  defendant.   New  Hampshire's  long-arm

statute governing unregistered foreign corporations,  such as the

Podhurst  professional association,  is  RSA  293-A:15.10  (Supp.

1994).   That statute includes  no restriction upon  the scope of

jurisdiction  available  under  state  law  and  thus  authorizes

jurisdiction over such entities  to the full extent  permitted by

the federal Constitution.  See McClary v. Erie Engine & Mfg. Co.,                                                                          

856 F. Supp. 52, 55 (D.N.H. 1994)(because RSA 293-A:15.10 reaches

to  the  federal limit,  the  traditional  two-part analysis  for

personal jurisdiction  "collapses  into the  single  question  of

whether the constitutional requirements  of due process have been

met").

          The appropriate  treatment of the Speiser  firm is less

clear.   The  New Hampshire  long-arm statutes  do not,  by their

terms, apply to partnerships,  and the case law does  not discuss

any long-arm provision  applicable to such entities.   To address

that  unresolved  issue of  state  law,  the Sawtelles  turn  for

guidance to RSA 305-A:6-8 (Supp. 1994), which relates to  service

of process on a foreign partnership.  Observing that service on a

foreign partnership is treated nearly identically to service on a

foreign corporation under RSA  293-A:15.10, plaintiffs argue that

partnerships are  to be  treated as corporations  for determining

personal jurisdiction.  If that is so, then, as in the individual

and corporate contexts discussed above, the scope of jurisdiction

                               -9-

over  the  Speiser firm  partnership  is  commensurate with  that

permitted under the Constitution.

          We find it unnecessary  to resolve this unsettled issue

of   state  law   because  a   plaintiff  seeking   to  establish

jurisdiction over  a foreign  defendant must satisfy  the demands

not only of state law but also of the federal Constitution.  When

confronted with a similar  quandary in Ticketmaster, we  chose to                                                             

bypass the statutory phase  of the jurisdictional inquiry because

the plaintiff's  case could not  pass constitutional muster. 26
F.3d  at  206.   We therefore  assume,  arguendo, that  under New                                                          

Hampshire law the scope of personal jurisdiction over the Speiser

firm partnership is, as  in the case of the  corporate defendant,

coextensive with the outer limits of due process.

                    B.  The Due Process Clause                              B.  The Due Process Clause

          When  embarking  upon  the  fact-sensitive  inquiry  of

whether  a   forum  may  assert  personal   jurisdiction  over  a

defendant, the court's  task is not a  rote, mechanical exercise.

Indeed,  "[d]ivining personal jurisdiction is 'more an art than a

science.'" Ticketmaster, 26 F.3d at 206  (quoting Donatelli, 893
F.2d  at  468  n.7).    The  Fourteenth  Amendment's  concern  of

fundamental fairness is achieved  by the central requirement that

certain "minimum  contacts" exist  between the defendant  and the

forum state. International Shoe  Co. v. State of Washington,  326
U.S. 310, 316 (1945); Ticketmaster, 26 F.3d at 206.  This Circuit                                            

                               -10-

utilizes  a  three-part  analysis   to  determine  if  sufficient

contacts exist to exercise specific personal jurisdiction:

          First,  the  claim underlying  the litigation
          must directly arise out of, or relate to, the
          defendant's forum-state  activities.  Second,
          the   defendant's   in-state  contacts   must
          represent  a  purposeful  availment   of  the
          privilege  of  conducting  activities in  the
          forum  state,  thereby invoking  the benefits
          and  protections of  that  state's  laws  and
          making  the defendant's  involuntary presence
          before   the   state's  courts   foreseeable.
          Third,  the exercise of jurisdiction must, in
          light of the Gestalt factors, be reasonable.

Pleasant St. I, 960 F.2d at 1089; see also  Pritzker v. Yari, 42
F.3d 53, 60-61 (1st Cir. 1994),  cert. denied,     U.S.    , 115                                                        

S.  Ct. 1959  (1995); Ticketmaster, 26 F.3d at 206.   Central to                                            

each  step  of  the  established  analysis,  therefore,  are  the

contacts which are attributable to each defendant in this case.4

1.  Relatedness.          1.  Relatedness.

          Our  first consideration under the tripartite framework

is  whether the plaintiffs' claim  arises out of,  or relates to,

defendants' in-forum  activities.  Ticketmaster, 26 F.3d at 206.                                                         

Although this requirement  is "the least  developed prong of  the

due  process  inquiry,"  it  serves  the  important  function  of

                                                  

4    Under  elemental  principles  of  agency,  the  contacts  of
Attorneys Olin and Farrell with New Hampshire are attributable to
the Podhurst and Speiser firm,  respectively. See Pleasant St. I,
960 F.2d at 1090 (contacts of corporation's agent can subject the
corporation to personal jurisdiction); Donatelli, 893 F.2d at 467                                                           
(contacts of  a partner  committed in furtherance  of partnership
business are imputed to the partnership).

                               -11-

focusing the court's attention on the nexus between a plaintiff's

claim and the defendant's contacts with the forum.  Id.; see also                                                                           

Pleasant  St.  I, 960 F.2d at  1089.   Relatively  speaking, the                          

relatedness test is a  "flexible, relaxed standard," Pritzker, 42
F.3d  at  61,  as suggested  by  the  disjunctive  nature of  the

requirement.  See Ticketmaster, 26 F.3d at 206.                                         

          The relatedness requirement is not met merely because a

plaintiff's cause of action arose out of the general relationship

between the parties;  rather, the action must  directly arise out

of the  specific contacts  between  the defendant  and the  forum

state.   See,  e.g.,  Fournier v.  Best  Western Treasure  Island                                                                           

Resort, 962 F.2d 126, 127  (1st Cir.  1992)(where plaintiff  had                

made vacation arrangements in  Massachusetts but was injured out-

of-state, cause  of  action did  not "arise  from" the  defendant

resort operator's contacts with  Massachusetts within the meaning

of the state long-arm  statute); Marino v. Hyatt Corp.,  793 F.2d
427 (1st Cir.  1986)(same); Pickens  v. Hess, 573 F.2d 380,  386                                                      

(6th  Cir. 1978)(no personal  jurisdiction over  defendants under

state  long-arm statute  which extends to  limits of  due process

when "the cause of action between the parties did not  arise from

any  acts of  the defendants  in [the  forum state]");  Bryant v.                                                                        

Weintraub,  Genshlea, Hardy, Erich & Brown, 844 F. Supp. 640, 642                                                    

(D. Or. 1994) (where Oregon resident sued California law firm for

failure  to  obtain  service  in  California,  the  injury  arose

directly  from  alleged  malpractice  in California  and  had  no

connection to the  firm's other Oregon contacts), aff'd,  42 F.3d                                                                 

                               -12-

1398  (9th Cir. 1994).   We therefore must  consider the contacts

between the  defendants and  the forum  state viewed  through the

prism of plaintiffs' legal malpractice claim.

          Of the limited contacts  between the defendants and New

Hampshire during their legal  representation, few are relevant to

the  Sawtelles' claim  of legal  malpractice and thus  few assist

them in satisfying the  relatedness element of the jurisdictional

inquiry.  For  the Virginia defendants, Attorney Farrell  and the

Speiser  firm, the relevant contact was the August 7, 1991 letter

mailed  to  the plaintiffs  in  New Hampshire,  in  which Farrell

stated that he believed it to be in the Sawtelles' best interests

to  accept  the  $155,000  settlement  offer.    For the  Florida

defendants,  Attorney Olin  and the  Podhurst firm,  the relevant

contact  with   the  forum,   for  purposes  of   the  Sawtelles'

malpractice claim,  was Olin's telephone call to New Hampshire in

which he concurred in the settlement recommendation.

          The transmission of  information into New Hampshire  by

way of telephone or mail is unquestionably a contact for purposes

of our analysis.  See Burger  King Corp. v.  Rudzewicz, 471 U.S.
462, 476 (1985).   It  would, however, be  illogical to  conclude

that  those isolated  recommendations  constituted the  negligent

conduct that  caused the  Florida injury  and thus were  in-forum

acts sufficient  to establish  specific personal  jurisdiction in

New  Hampshire.5  A review of all the allegedly negligent actions
                                                  

5   The  injury suffered  by  the Sawtelles  as a  result of  the
alleged  negligent  activities--the loss  of  their  right to  an
adequate  recovery on  the wrongful  death claim  which  had been

                               -13-

of the  defendants preceding  the injury indicates  numerous non-

forum  decisions  reached  by  the  defendants  in  Virginia  and

Florida,  but not  in  New Hampshire.    It was  the  defendants'

investigation, in  Florida  and Virginia,  which  informed  their

judgment  about   the  amount  and  propriety   of  the  proposed

settlement.   In short, it  was the aggregate  of the defendants'

allegedly negligent  acts and omissions which  caused the Florida

injury, and the out-of-forum  negligence was the effective cause.

See Ticketmaster, 26 F.3d at 207;   Pleasant St. I, 960 F.2d at                                                             

1089  (noting how  causation  principles inform  the due  process

analysis).

          In  its analysis  of  the relatedness  requirement, the

district  court  relied   upon  Kowalski  v.   Doherty,  Wallace,                                                                           

Pillsbury & Murphy, 787 F.2d 7 (1st Cir. 1986).  In  Kowalski, a                                                                        

New Hampshire  resident filed  suit in  New  Hampshire against  a

Massachusetts  law firm  alleging that  the firm  had negligently

permitted the  dismissal  of a  wrongful  death suit  pending  in

Massachusetts.   Id. at 8.   Although the  firm was aware  of its                              

client's  New  Hampshire  residency  at  the  time  it  filed the

wrongful death action,  this Court affirmed the  dismissal of the

malpractice action  for lack  of personal jurisdiction  under the

New Hampshire long-arm  statute.   In so doing,  we rejected  the

plaintiff's contention that, because  the "effects" of the firm's

                                                  

filed  in  Florida--occurred  in  Florida when  the  state  court
approved the  recommended settlement  and terminated  the pending
lawsuit. See  Kowalski v.  Doherty, Wallace, Pillsbury  & Murphy,                                                                          
787 F.2d 7, 11 (1st Cir. 1986).

                               -14-

negligence were felt in New Hampshire, the law firm had caused an

injury there by conduct directed  at that forum.  See id.  at 11.                                                                   

Instead, we observed that:

          [the client's] injury  occurred when the suit
          was  dismissed  by  the Massachusetts  court.
          The  consequence of  the  dismissal  is  that
          plaintiffs   are   barred  from   bringing  a
          wrongful  death  action in  the Massachusetts
          courts.    The  injury, if  any,  occurred in
          Massachusetts.

Id.;  see also  Cote  v.  Wadel,  796 F.2d 981,  984  (7th  Cir.                                         

1986)(where the negligence of  a Michigan law firm resulted  in a

Wisconsin  plaintiff  losing  "a  valuable  property in  Michigan

consisting of  a cause of  action against a  doctor, . .  . [t]he

handful  of  letters and  phone  calls" that  passed  between the

client and firm was not enough for personal jurisdiction over the

firm in Wisconsin).

          The Sawtelles attempt to  distinguish Kowalski and Cote                                                                           

by  pointing out  that, unlike  the  instant action,  those cases

involved  legal  malpractice claims  based  upon  the failure  of

attorneys to  comply with  procedural rules, thereby  causing the

loss of  rights of their respective clients.   In such cases, the

Sawtelles contend,  the exercise  of personal jurisdiction  would

have been improper  because the malpractice actions did not arise

out of the contacts  between the attorneys and the  forum states.

In contrast,  the plaintiffs  argue that their  malpractice claim

satisfies  the relatedness  requirement  because  the  defendants

directed negligent settlement advice into New Hampshire,  thereby

                               -15-

causing plaintiffs harm  in New  Hampshire as a  result of  their

reliance upon such advice.

          We  are  not   convinced  that   the  plaintiffs   have

distinguished themselves from  the plaintiff in Kowalski.  It may                                                                  

be  true  that  the   defendants'  alleged  malpractice  was  not

consummated  until they communicated their misconceived advice to

plaintiffs  in  New  Hampshire  by  telephone and  mail  and  the

plaintiffs' relied on the advice to their detriment.  Ultimately,

however,  the  gravamen of  the  Sawtelles'  claim is  that  they

suffered  in  New  Hampshire  the "effects"  of  the  defendants'

negligence  committed elsewhere.  See Kowalski, 787 F.2d  at 11.                                                        

The communications sent into New Hampshire were ancillary  to the

allegedly  negligent  non-forum  activities,  and  because  those

communications were the only relevant contacts with the forum for

purposes of  the Sawtelles'  malpractice claim, we  conclude that

the plaintiffs' showing of relatedness should be characterized as

tenuous at best.  It hangs, as it were, by a thread.

2.  Purposeful Availment.          2.  Purposeful Availment.

          We  next consider whether defendants' contacts with New

Hampshire represent  a purposeful availment by  defendants of the

privilege  of conducting business in that State.  The function of

the purposeful  availment requirement is to  assure that personal

jurisdiction is  not premised solely upon  a defendant's "random,

isolated,  or  fortuitous" contacts  with  the  forum state.  See                                                                           

Keeton  v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984).  Our                                           

                               -16-

focus  is on whether a  defendant has "engaged  in any purposeful

activity related to  the forum  that would make  the exercise  of

jurisdiction  fair, just,  or reasonable."  Rush v.  Savchuk, 444
U.S. 320, 329  (1980).   In Ticketmaster, 26 F.3d at  207, this                                                   

Court  observed that the  cornerstones upon which  the concept of

purposeful availment rest are voluntariness and foreseeability.  

a.  Voluntariness          a.  Voluntariness

          The Sawtelles contend  that the requisite voluntariness

is   present   because  "in   the   context   of  attorney-client

relationships the act of knowingly  agreeing to represent an out-

of-state client is plainly sufficient."  Plaintiffs' Brief at 36.

Plaintiffs aim to bolster their argument by pointing to their law

firms'  alleged  promotion  of  their  reputations  beyond  their

respective borders.  We consider these arguments in turn.

          At the time  they agreed  to provide  legal advice  and

representation  to  the  plaintiffs,  the   defendants  knew  the

Sawtelles were residents of  New Hampshire.  Defendants' contacts

with New  Hampshire, however, were limited  to communicating with

the clients in their  home state.  The wrongful  death litigation

was prosecuted in Florida, while other legal services  were being

rendered  in Florida and other  places outside New  Hampshire.  A

review of the totality of the defendants' contacts with the forum

state leaves us gravely doubtful that the defendants purposefully

availed  themselves  of  the  benefits  and  protections  of  New

Hampshire law.

                               -17-

          The  Eighth  Circuit case  of  Austad Co.  v.  Pennie &                                                                           

Edmonds, 823 F.2d 223 (8th  Cir. 1987), is  instructive on  this                 

requirement for personal jurisdiction.  In Austad, a New York law                                                           

firm  represented  a South  Dakota  client  in patent  litigation

pending in Maryland.   The  contacts between the  firm and  South

Dakota during the  representation included numerous  phone calls,

mailings,  and a three-day factfinding visit to South Dakota by a

lawyer from the firm. See  id. at 224-25.  The client  later sued                                       

the  firm for  malpractice  in federal  district  court in  South

Dakota.  The  Court of Appeals held that the defendant law firm's

contacts  with  the  forum   were  insufficient  to  satisfy  the

"purposeful availment" requirement, stating:

          While  we do not dispute [the client's] claim
          that an  attorney-client relationship existed
          between [the parties], we do not believe that
          [the firm] had sufficient contacts with South
          Dakota to confer personal jurisdiction.
823 F.2d  at 226.  The  Austad court thus deemed  the firm's only                                        

"substantial   connection"   with   the  forum,   its   voluntary

representation  of  a  South  Dakota  corporation  in  litigation

outside  of South Dakota, as insufficient to support a finding of

purposeful availment.  See id. at 227.                                        

          In the case at  bar, as in Austad, the contacts  of the                                                     

defendants with New Hampshire  were limited, consisting primarily

of written and telephone  communications with the clients in  the

state where they happened to live.  Compare  Sher v. Johnson, 911
F.2d 1357, 1362-63  (9th Cir. 1990) (contacts between  client and

                               -18-

non-resident law  firm consisting  of telephone  calls, mailings,

and three visits by  lawyer to forum state  to visit client  were

not,  by  themselves,   sufficient  connections  with  forum   to

establish purposeful availment) with Trinity Industries,  Inc. v.                                                                        

Myers  &  Associates,  Ltd.,  41 F.3d 229,   230-31  (5th  Cir.                                     

1995)(jurisdiction over  an Illinois  law firm  sued  by a  Texas

client  for   malpractice  was   upheld  because  the   firm  had

purposefully availed  itself of  privileges of doing  business in

Texas by extended  representation of  the client in  at least  40

matters, including a court appearance in the forum).

          The mere existence of an  attorney-client relationship,

unaccompanied by  other sufficient contacts with  the forum, does

not  confer personal  jurisdiction over  the non-resident  in the

forum state; more is required.  See Burger King, 471 U.S. at 479-                                                         

80;  Hanson  v.  Denckla,  357 U.S. 235,  253  (1958);  Trinity                                                                           

Industries, 41 F.3d  at  230  & n.6;  Cote, 796 F.2d  at  984                                                       

("[p]ersonal jurisdiction over nonresidents...is a quid for a quo

that  consists  of  the  state's extending  protection  or  other

services to  the nonresident").    In this  case, the  defendant-

attorneys' only connection with  New Hampshire was the Sawtelles'

residence there. See Trinity Industries, 41 F.3d at 231 n.8.                                                 

          The case on  which the plaintiffs  rely as "most  like"

the  instant action  is Waterval  v. District  Court, 620 P.2d 5                                                               

(Colo. 1980), cert.  denied, 452 U.S. 960 (1981),  in which  the                                     

Colorado  courts exercised jurisdiction  over a Virginia attorney

who  had  rendered negligent  financial  services  to a  Colorado

                               -19-

resident.   In Waterval,  the attorney-client  relationship arose                                 

when both  parties were  residents of  Virginia and  the attorney

established and  oversaw for the  client the administration  of a

discretionary investment account in  a Virginia bank.  Id.  at 7.                                                                    

After  the   client  moved  to   Colorado,  the   attorney-client

relationship  continued when  the  lawyer handled  a real  estate

transaction  in connection with the sale of his client's house in

Virginia.     He  later  dealt  negligently,   by  telephone  and

correspondence, with  the client  in Colorado  with respect  to a

recommended   transfer  and   eventual  liquidation   of  certain

investment account assets.  Id.                                           

          After   determining   that   the   defendant-attorney's

contacts  satisfied the  Colorado long-arm statute,  the Waterval                                                                           

court  held  that the  exercise  of  jurisdiction comported  with

federal due process requirements.   Id. at 7-8.   With respect to                                                 

the issue  of purposeful  availment, the court  described several

contacts  between the  defendant and  the  forum state  but, most

significantly, that defendant voluntarily: 

          1)  chose  to  continue   an  attorney-client
          relationship which had originated in Virginia
          even after the client had moved to Colorado,

          2) engaged  in contacts which  were "personal
          in  character and resulted  in a tangible and
          monetary benefit to [himself]," and

          3) acted in a way to impact directly upon the
          legal and financial  interests of a  Colorado
          resident.

Id. at  10.  Because the  cause of action stemmed,  in part, from             

the  adverse  consequences  of defendant's  negligent  legal  and

                               -20-

financial counseling directed to a Colorado resident over a  two-

year  period,  the  court  concluded that  defendant  could  have

reasonably  anticipated  being held  accountable in  Colorado for

those activities.  Id.                                

          The  instant action  is  distinguishable.   Whereas Mr.

 Sawtelle initially  contacted the  Speiser firm which,  in turn,

retained the  Podhurst firm,  the defendant-attorney in  Waterval                                                                           

initiated   contact  and  actively   solicited,  and  negligently

handled, his  client's investment  business after the  client had

moved  to Colorado.   Furthermore,  the relationship  between the

Sawtelles and the Speiser firm was not extended and was much less

pervasive than the relationship in Waterval.                                                     

          The Sawtelles next attempt to demonstrate the requisite

voluntariness  by   claiming  that  the  defendants'  efforts  to

cultivate  their  images  as "national"  firms  were  deliberate,

significant activities within the forum sufficient to satisfy the

purposeful availment requirement.   See Burger King, 471 U.S. at                                                             

475-76;  Keeton, 465 U.S. at  781.   For example,  the Sawtelles                         

point to the Podhurst  firm's listing in Martindale-Hubbell which

proudly reports of "serv[ing] clients and corporations throughout

the  United States."6  As  a result of  those efforts, plaintiffs

contend, the defendants purposefully  derived benefits from their

interstate activities.
                                                  

6  Plaintiffs  seek to fortify this argument by  reference to the
Speiser  firm's  alleged  advertisement  in  an AOPA  publication
discussed in note 2, supra.  For the reasons articulated therein,                                    
we  choose   to  disregard  the  discounted   allegation  in  our
consideration of purposeful availment.

                               -21-

            This  Court  has  previously declined  to  adopt  the

"stream of commerce"  theory of personal jurisdiction,  a form of

which  is thus advanced  by the Sawtelles.   See  Boit v. Gar-Tec                                                                           

Products,  Inc., 967 F.2d 671,  681-82 (1st  Cir.  1992); Dalmau                                                                           

Rodr guez v. Hughes Aircraft Co., 781 F.2d 9, 15 (1st Cir. 1986).                                          

We are guided to this conclusion by the Supreme Court's rejection

of  the claim that a  commercial enterprise should  be subject to

personal jurisdiction  wherever  its conduct  foreseeably  causes

injury, regardless of whether  the defendant directed its conduct

toward the forum state.  See  Asahi Metal Indus. Co. v.  Superior                                                                           

Court  of California, 480 U.S. 102, 112 (1987) ("The placement of                              

a product into the  stream of commerce,  without more, is not  an

act  of  the defendant  purposefully  directed  toward the  forum

State").   

          The   Podhurst   firm's   promotional  activity   falls

substantially short of sufficing to subject that firm to personal

jurisdiction  in New Hampshire.   First, the  Florida firm became

involved  in the  subject  representation not  as  the result  of

affirmative  efforts to  promote business  in New  Hampshire, but

only  after being  requested  by the  Virginia  firm to  commence

litigation  in Florida.  More importantly,  to treat the Podhurst

firm's general statement in  Martindale-Hubbell as a sufficiently

direct "targeting" of New Hampshire would, in effect, embrace the

"stream of  commerce" theory of personal  jurisdiction which this

Court has already rejected.  See Boit, 967 F.2d at 681-82; Dalmau                                                                           

Rodr guez, 781 F.2d at 15.                   

                               -22-

b.  Foreseeability          b.  Foreseeability

          Bearing  in mind  the second  pillar of  the purposeful

availment  requirement,  we proceed  to  consider  the Sawtelles'

contention  that it was foreseeable  that the defendants would be

haled  into a  New Hampshire  court as  a result  of their  legal

representation of  New Hampshire  residents.  The  enforcement of

personal   jurisdiction  over   a   non-resident   defendant   is

foreseeable  when that  defendant  has  established a  continuing

obligation  between itself and the forum state.  See Burger King,
471 U.S. at  476; Travelers  Health Ass'n v.  Virginia, 339 U.S.
643, 648  (1950).  Among  the continuing obligations  between the

defendants and the forum  state relied upon by the  Sawtelles are

1)  the involvement of New  Hampshire law in  the distribution of

the settlement proceeds, and 2) the contract by which the Speiser

firm  obtained a lien on any proceeds received in connection with

the plaintiffs' cause of action.

          We  are underwhelmed  by the  force of  the plaintiffs'

argument.   The requirements of New Hampshire law with respect to

the distribution of settlement proceeds procured from the Florida

litigation has no bearing upon the question of whether or not the

defendants  purposefully availed  themselves of  that law.   More

importantly, although  the plaintiffs required the  assistance of

New Hampshire counsel in  order to distribute settlement proceeds

to their  minor son, the defendant law firms themselves performed

no legal services in New Hampshire in that regard.

                               -23-

          In support of their contention that the lien granted to

the Speiser firm by the retainer agreement constitutes purposeful

availment of  the privileges and  benefits of New  Hampshire law,

the  Sawtelles rely upon Sher v. Johnson, 911 F.2d 1357 (9th Cir.                                                  

1990).   Sher  involved a  legal  malpractice action  brought  in                       

California by  a resident of  that State who had  hired a Florida

law  firm to represent him in a  criminal matter in Florida.  The

Florida  firm's contact with California included:  1) phone calls

and letters sent to  the client; 2) three California  visits with

the client by a member of the firm; and 3) execution of a deed of

trust whereby the law  firm obtained a lien on the  client's home

in California.  Id. at 1360.                             

          In  reversing  the district  court's  dismissal of  the

malpractice action  for lack of personal  jurisdiction, the Ninth

Circuit  Court of Appeals found that the deed of trust tipped the

scale in favor of a finding of purposeful availment.   See id. at                                                                        

1363.  Although neither the written and telephonic communications

nor the  California visits sufficed, by  themselves, to establish

purposeful availment,  the addition of the execution  of the deed

of trust  signified a sufficient  invocation of the  benefits and

protections  of the laws of California to warrant the exercise of

jurisdiction.  See id.  at 1363-64.  The Court reasoned  that the                                

security    interest     "contemplated    [significant]    future

consequences" in the forum-state, i.e., perfecting an interest in

real   estate  would  require   recording  in  California,  while

obtaining and enforcing a judgment on the deed would require both

                               -24-

the  application   of  the  forum's  law  and   court  action  in

California.  Id. at 1363.                          

          The Sher decision  is readily distinguishable from  the                            

case before  us, however.  While  the deed of trust  in Sher gave                                                                      

the  Florida partnership  a  security interest  in real  property

located in California, the  lien granted to the Speiser  firm did

not  encumber or affect title  to any New  Hampshire real estate.

The  Speiser  lien was  a  transitory  obligation which  traveled

wherever  the Sawtelles or the  holder of the  proceeds might go.

Even  without a lien, a contractual obligation to pay the Speiser

firm's  fee  existed,  an  obligation  enforceable  wherever  the

Sawtelles  were  located.    Unlike  the  Sher  deed   of  trust,                                                        

therefore, the Speiser lien required no entanglement with the law

of the forum state.

          Consequently,  the frailty  of  plaintiffs' showing  at

this second stage of  the personal jurisdiction analysis  is even

more  pronounced  than   the  tenuous  showing  of   relatedness,

discussed supra.  This "thread" is frayed and tattered.  The mere                         

act of  agreeing to represent (and then  representing) an out-of-

state  client,  without more,  does  not  suffice to  demonstrate

voluntary purposeful availment of the benefits and protections of

the  laws of the client's  home state.   Furthermore, the alleged

continuing obligation between the defendants and New Hampshire is

virtually non-existent.  Ultimately, the  weakness of plaintiffs'

arguments  with respect to the  first two stages  of the personal

jurisdiction analysis  provides  insufficient support  for  their

                               -25-

appeal, even when stitched together with their argument as to the

final stage, to which we now turn.

3.  The Gestalt Factors.          3.  The Gestalt Factors.

          A  court's  jurisdictional  inquiry  is  not  merely  a

"mechanical exercise," Ticketmaster, 26 F.3d at 208, and concepts                                             

of reasonableness must illuminate the  minimum contacts analysis.

See  World-Wide  Volkswagen  Corp.,  444 U.S. 286,  292  (1980);                                            

Pleasant  St. I, 960 F.2d  at 1088  ("[E]ven where  purposefully                         

generated  contacts exist,  courts  must  consider  . .  .  other

factors which bear upon the fairness of subjecting [nonresidents]

to the authority of a foreign tribunal").  The Supreme Court  has

identified five such considerations,  which this Court has termed

the "gestalt  factors": (1) the defendant's  burden of appearing;

(2) the forum state's  interest in adjudicating the dispute;  (3)

the plaintiff's  interest in  obtaining convenient  and effective

relief;  (4) the judicial system's interest in obtaining the most

effective  resolution  of the  controversy;  and  (5) the  common

interests  of  all  sovereigns  in  promoting  substantive social

policies.   See Burger King, 471 U.S. at 477.  Although this part                                     

of the jurisdictional analysis has parameters which are  not well

defined, we know  it serves  the purpose of  assisting courts  to

achieve  substantial justice.   See Pritzker, 42 F.3d  at 63-64;                                                      

Ticketmaster, 26 F.3d at 209.                      

                               -26-

          In   Ticketmaster,   this  Court   observed   that  the                                     

reasonableness  stage of  the  jurisdictional  analysis evokes  a

sliding scale:

          [T]he weaker the  plaintiff's showings on the
          first two prongs (relatedness  and purposeful
          availment), the less a defendant need show in
          terms    of   unreasonableness    to   defeat
          jurisdiction.   The reverse  is equally true:
          an     especially    strong     showing    of
          reasonableness   may   serve  to   fortify  a
          borderline   showing   of   relatedness   and
          purposefulness.
26 F.3d at 210.  Moreover, we note that a  failure to demonstrate

the necessary minimum contacts eliminates  the need even to reach

the issue of reasonableness:  "[t]he [g]estalt factors  come into

play only  if the  first two  segments of  the test for  specific

jurisdiction have been fulfilled."   Pleasant St. I, 960 F.2d at                                                             

1091 n.11.  We  proceed to consider the gestalt  factors, bearing

in  mind  the  flimsy  showings  of  relatedness  and  purposeful

availment made by the plaintiffs in this case.

a.  The Defendants' Burden of Appearance          a.  The Defendants' Burden of Appearance

          The extent of the burden  on the defendants to litigate

the  malpractice action in New Hampshire  falls short of reaching

constitutional  significance.    For  Attorney  Farrell  and  the

Speiser  firm, the burden of defending in New Hampshire would not

be  substantively  different from  the  burden  of litigating  in

Florida.   Of course, the comparative burden on Attorney Olin and

the  Podhurst firm  of litigating  in  New Hampshire  rather than

                               -27-

their  home state would be  greater.  In  Pritzker, however, this                                                            

Court recognized that defending  in a foreign jurisdiction almost

always  presents some  measure of  inconvenience, and  hence this

factor becomes meaningful  only where a  party can demonstrate  a

"special or unusual burden." 42 F.3d at 64.  When, as here, a law

firm  regularly represents  clients  outside its  home state,  we

conclude that the burden is neither special nor unusual.

b.  The Forum State's Adjudicatory Interest          b.  The Forum State's Adjudicatory Interest

          This Court has recently observed that "[t]he purpose of

[this] inquiry is not to compare the  forum's interest to that of                                          

some other jurisdiction, but to determine the extent to which the

forum  has an interest."  Foster-Miller, Inc. v. Babcock & Wilcox                                                                           

Canada, 46 F.3d 138, 151  (1st Cir. 1995)(emphasis in  original).                

Although  it  is  true that  a  forum  state  has a  demonstrable

interest in  obtaining jurisdiction  over a defendant  who causes

tortious  injury within its borders, see Ticketmaster, 26 F.3d at                                                               

211,  New Hampshire  has a  far less  compelling interest  in the

prosecution of  a legal malpractice suit stemming  from an injury

that  occurred outside of its borders.  Here, the acts comprising

the  defendants'  alleged  negligence  occurred  almost  entirely

outside  of  New  Hampshire.   See  Donatelli, 893 F.2d at  472                                                        

("[A]part  from a generalized concern  for the rights  of its own

domiciliaries,  the  [forum]  state   has  no  real  interest  in

adjudicating the  controversy").   This factor thus  cuts against

jurisdiction.

                               -28-

c.  The Plaintiffs' Interest in Obtaining Convenient Relief          c.  The Plaintiffs' Interest in Obtaining Convenient Relief

          The  third  factor  to  consider   is  the  plaintiffs'

interest  in obtaining convenient and  effective relief.  We need

not dwell long  here.  This Court has repeatedly  observed that a

plaintiff's  choice  of  forum  must  be  accorded  a  degree  of

deference  with respect to the issue of its own convenience. See,                                                                          

e.g., Foster-Miller, Inc., 46 F.3d at 151; Pritzker, 42 F.3d at                                                              

64; Ticketmaster, 26 F.3d at 211.  Here, unquestionably, it would                          

be  more   convenient  for   the  Sawtelles  to   litigate  their

malpractice claim in their home state rather than elsewhere.

d.  The Administration of Justice          d.  The Administration of Justice

          We  next  evaluate  the judicial  system's  interest in

obtaining  the  most  effective resolution  of  the  controversy.

Although the Virginia defendants  contend that this consideration

would  best be satisfied by litigating the case in Florida, where

some of the defendants reside and where the wrongful death action

was pending, as in  our oft-cited earlier case, "the  interest of

the judicial  system in  the effective administration  of justice

does  not appear to cut in either direction" here.  Ticketmaster,
26 F.3d at 211.

e.  Pertinent Policy Arguments          e.  Pertinent Policy Arguments

          This final "gestalt" factor requires us to consider the

common  interests  of  all  sovereigns  in  promoting substantive

                               -29-

social policies.   Here, the most prominent  policy implicated is

the ability  of a  state to  provide a  convenient forum for  its

residents to redress  injuries inflicted by out-of-forum  actors.

See  Burger King, 471 U.S.  at 473.   This policy  assumes added                          

importance in  our age of advanced  telecommunications, which has

so  facilitated  the  representation  of  geographically  distant

clients that it is not uncommon for a firm to  represent a client

without meeting him or her in person or traveling to the client's

state of residence.  

          Although  the concept  of  long-arm  jurisdiction  must

adjust as  technological  advances render  blurry the  boundaries

between the states, see World-Wide Volkswagen, 444 U.S. at 308-09                                                        

(Brennan, J., dissenting), we must heed the warning that "it is a

mistake  to assume that this trend heralds the eventual demise of

all restrictions  on the personal jurisdiction  of state courts."

Pickens v. Hess, 573 F.2d 380, 387 (6th Cir. 1978)(quoting Hanson                                                                           

v. Denckla, 357 U.S. at 251).  To permit the exercise of personal                    

jurisdiction over the defendants in  this case would require this

Court to disregard that sage advice.

IV.  Conclusion          IV.  Conclusion

          In review, the Sawtelles  have demonstrated little more

than  a bare  minimum, if  that,  with respect  to the  first two

stages  of the due process  inquiry.  The  plaintiffs' showing of

relatedness is weak because their claim for legal malpractice did

not  directly arise out of, nor was it related (in any meaningful

                               -30-

way)  to the law firms'  contacts with New  Hampshire.  Moreover,

the law  firms' telephone communications and  correspondence into

the forum did not represent a "purposeful availment" by the firms

of  the  privilege  of  conducting  business  activities  in  New

Hampshire.    The  law  firms  did  not meaningfully  invoke  the

benefits and protections  of the  laws of New  Hampshire and  the

haling of such  defendants into  New Hampshire's  courts was  not

foreseeable.

          The frailty of plaintiffs'  showings on relatedness and

purposeful  availment  is not  strengthened  as a  result  of our

consideration  of   the   reasonableness  of   an   exercise   of

jurisdiction  over  the  defendants  by a  New  Hampshire  court.

Although the  exercise  of  jurisdiction may  be  proper  when  a

borderline  showing of  relatedness and  purposeful  availment is

supported by  an especially solid showing  of reasonableness, see

Ticketmaster, 26 F.3d at  210,  our "gestalt"  analysis  in the                      

instant   case   fails   to   reveal  any   such   fortification.

Accordingly, the decision of the district court is AFFIRMED.                                                              AFFIRMED

                               -31-